SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2010 Spur Ranch, Inc. (formerly known as New Green Technologies, Inc.) (Exact name of registrant as specified in its charter) Florida 000-29743 88-0409143 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 500 N. Capital of Texas Highway Bldg. 3, Suite 100 Austin, Texas 78746 (Address of principal executive office) Issuer's telephone number:512-355-1077 Section 1Registrant’s Business and Operations Section 1.01Entry into a Material Definitive Agreement On August 30, 2010, Spur Ranch, Inc., entered into an Asset Contribution Agreement to acquire the right to develop a series of business concepts and opportunities in exchange for 11,100,000 shares of our common stock.The opportunities include rights and concepts for the development of real estate, and real estate related to equestrian communities as well as equestrian and polo related media, events, technologies and game development.We also acquired rights to use the brand, “Spur Ranch,” and related graphic and televised presentations. We acquired the assets from the three members of our board of directors, Andrew Stack, Jeremy Stobie and John Stanton.In addition, Mr. Stack is our Chief Executive Officer and Mr. Stobie is our Chief Financial Officer.We did not obtain a professional valuation of the contributed assets, and instead we based the consideration paid on our estimate of the properties’ value.Because of the intangible nature of the assets and the fact that our directors are also the sellers, we cannot be sure that the estimated value is accurate.The shares of stock exchanged in the acquisition were issued pursuant to the registration exemption contained in Section 4(2) of the Securities Act of 1933 and constitute restricted securities under Rule 144 of the Securities and Exchange Commission. Section 9 – Exhibits Item 9.01Exhibits Exhibit 10.1Asset Contribution Agreement Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 2, 2010 Spur Ranch, Inc. /s/ Andrew Stack Andrew Stack, Chief Executive Officer
